Case 18-03249 Document 49-1 Filed in TXSB on 07/09/21 Page 1 of 4




           EXHIBIT A
                           Case 18-03249 Document 49-1 Filed in TXSB on 07/09/21 Page 2 of 4
  B255 (Form 255 – Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case or Adversary Proceeding) (12/13)



                                         UNITED STATES BANKRUPTCY COURT
                                                            Texas
                                      Southern District of _________________________________________
    _________________________________________
         Vanguard Natural Resources, LLC
  In re __________________________________________
                                       Debtor
                                                                                                  17-30560
                                                                                        Case No. _____________________
            (Complete if issued in an adversary proceeding)
                                                                                                  11
                                                                                        Chapter ___________
   Vanguard Operating LLC
  _________________________________________
                                      Plaintiff
                                                                                                              18-03244, 18-03245, 18-03246, 18-03247, 18-03248,
Carbon Co. Treasurer, Campbell Co. v.
                                    Board of Commissioners, Johnson Co. Adv.                             18-03249, 18-03250
                                                                                               Proc. No. ________________
Treasurer,Natrona Co. Treasurer, Park Co. Treasurer, Sublette Co. Treasurer, &
  __________________________________________
Sweetwater Co. Treasurer       Defendant

                                SUBPOENA TO APPEAR AND TESTIFY
             AT A HEARING OR TRIAL IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

    To:    John Monroe, 1031 Telling Wind, Liberty Hill, Texas 78642
          ________________________________________________________________________________________
                                                             (Name of person to whom the subpoena is directed)

         YOU ARE COMMANDED to appear in the United States Bankruptcy Court at the time, date, and place set forth below
    to testify at a hearing or trial in this bankruptcy case (or adversary proceeding). When you arrive, you must remain at the
    court until the judge or a court official allows you to leave.
    PLACE United States Bankruptcy Court for the Southern District of Texas,                                    COURTROOM         404, Judge Isgur
               Houston Division, Courtroom 404, 515 Rusk, Houston, TX 77002,
                                                                                                                DATE AND TIME
               trial will be held by videoconference                                                                   August 30, 2021 at 9:00 am through
                                                                                                                       September 3, 2021 at 5:30 pm
    You must also bring with you the following documents, electronically stored information, or objects (leave blank if not
    applicable):



            The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
    attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
    subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
    doing so.

           July 9, 2021
    Date: _____________
                                       CLERK OF COURT

                                                                                        OR
                                       ________________________                                ________________________
                                       Signature of Clerk or Deputy Clerk                          Attorney’s signature


    The name, address, email address, and telephone number of the attorney representing (name of party)
Carbon Co. Treasurer, Campbell Co. Board
    ____________________________         , who issues or requests this subpoena, are:
of Commissioners, Johnson Co. Treasurer, Natrona Co. Keith Aurzada, Michael Cooley, Lindsey Robin, Reed Smith, LLP, 2850 N.
Treasurer, Park Co. Treasurer, Sublette Co.               Harwood Street, Dallas, TX 75201, 469.680.4200, kaurzada@reedsmith.com,
Treasurer, & Sweetwater Co. Treasurer                     mpcooley@reedsmith.com, lrobin@reedsmith.com
("Defendants")
                                     Notice to the person who issues or requests this subpoena
    If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
    inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
    the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                       Case 18-03249 Document 49-1 Filed in TXSB on 07/09/21 Page 3 of 4
B255 (Form 255 – Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                    ________________________________________________
                                                                                                                 Server’s signature

                                                                                    ________________________________________________
                                                                                                               Printed name and title


                                                                                    ________________________________________________
                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:
                        Case 18-03249 Document 49-1 Filed in TXSB on 07/09/21 Page 4 of 4
B255 (Form 255 – Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
